Exhibit 10.75
Amendment to Employment Agreement - J. Cywinski


AMENDMENT TO
EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement (this “Amendment”) is made effective as
of February 14, 2020 by and between Dine Brands Global, Inc. (f/k/a
DineEquity, Inc.), a Delaware corporation (the “Corporation”), and John C.
Cywinski (the “Executive”).
WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement dated March 9, 2017 (the “Amendment”); and
WHEREAS, the Corporation and the Executive desire to enter into this Amendment
to amend certain of terms of the Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual terms and
conditions hereof, the Corporation and the Executive hereby agree as follows:
1.    Section 13(f)(ii) of the Agreement is hereby replaced and restated in its
entirety with the following: “(ii) INTENTIONALLY OMITTED”. The last sentence of
Exhibit A of the Agreement is hereby deleted.
2.    This Amendment may be executed in any number of counterparts and by any
electronic means, each of which shall be deemed an original and all of which,
when taken together, shall constitute one and the same agreement.
3.     All terms and provisions of the Agreement not amended hereby, either
expressly or by necessary implication, shall remain in full force and effect.
IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Amendment as of the date and year first above written.
EXECUTIVE
DINE BRANDS GLOBAL, INC.
 


 
By:    /s/ John C. Cywinski      
By:      /s/Gregory R. Bever      
John C. Cywinski
Name: Gregory R. Bever
 
Title: Senior Vice President, Chief People Officer






